Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 1 of 9




                         Exhibit 2
        Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 2 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVE SANDS

                               Plaintiff,                    Case No. 1:18-cv-07345 (JSR)

       - against -


CBS INTERACTIVE, INC.

                               Defendant.



           PLAINTIFF STEVE SANDS’ SUPERSEDING ANSWERS AND
       OBJECTIONS TO DEFENDANT’S FIRST SET OF INTERROGATORIES


          Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Steve Sands

  (“Plaintiff”), by its counsel, Liebowitz Law Firm, PLLC, and in response to Defendant’s

  claims of deficiencies with respect to plaintiff’s preceding set of answers and objections,

  hereby serves his superseding answers and objections to Defendant CBS Interactive Inc.’s

  First Set of Interrogatories [Nos. 1-12] (the “Interrogatories,” and each individually, a

  “Interrogatory”) as follows:

                                   GENERAL OBJECTIONS

       Plaintiff makes the following General Objections to the Interrogatories. These General

Objections apply to each of the Interrogatories, set forth immediately below, and are

incorporated therein by reference. The Specific Objections, even if the same or similar, do not

waive the General Objections. Answering any Specific Interrogatory shall not be construed as

an admission that the Defendant is entitled to any response more specific than provided:




                                                1
          Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 3 of 9




         1.      Plaintiff objects to Instructions, Definitions, and Interrogatories that impose duties

or obligations beyond, or inconsistent with, those set forth in Local Rules and the Federal

Rules.

         2.      Plaintiff objects to the extent the Interrogatories seek information outside the

scope of this proceeding. To the extent that the information sought is not relevant nor

proportional to the needs of the case, the Plaintiff objects. Similarly, if the interrogatory is vague,

ambiguous, the Plaintiff objects.

         3.      Plaintiff objects to Interrogatories to the extent they seek information that is not

within Plaintiff’s possession, custody or control.

         4.      Plaintiff objects to the extent the information sought is already in Defendant’s, or

third party’s possession, custody or control, or is publicly available.

         5.      Plaintiff objects to the extent the information is duplicative or redundant and the

burden of deriving and ascertaining the answers is the same or similar for the Defendant as for

the Plaintiff.

         6.      Plaintiff objects to the extent information sought is protected by attorney-client

privilege, work-product doctrine. Inadvertent disclosure thereof will not waive the privilege or

similar protection from discovery.

         7.      Plaintiff objects to the extent the information sought is subject to confidentiality

duty to a non-party.

         8.      Plaintiff objects to the extent information sought assumes disputed facts and legal

conclusions.

         9.      In answering, the Plaintiff does not waive and expressly reserves all objections.




                                                   2
        Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 4 of 9




       10.       The answers are based on Plaintiff’s current knowledge and best efforts to secure

the information sought. Plaintiff reserves the right to supplement the information.



                          SPECIFIC ANSWERS AND OBJECTIONS


Interrogatory No. 1. Identify all Documents and Communications, and custodians thereof, that
You intend to use in support of Your Claim, including all Documents relating to elements of
Your Claim

Answer to Interrogatory No. 1: Documents showing the photographs at issue, copyright

registration materials, licensing-related documentation, Defendant’s past history of being sued

for copyright infringement, Defendant’s size, wealth and sophistication. Known persons or

entities who are custodians include Plaintiff, the U.S. Copyright Office, and Wire Image (via

Getty Images).



Interrogatory No. 2. Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents or
Communications concerning, regarding, referring to, or relating to the creation of the
Photographs.

Answer to Interrogatory No. 2: Plaintiff.


Interrogatory No. 3. Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents
or Communications concerning, regarding, referring to, or relating to the ownership of the
copyright rights in and to the Photographs.

Answer to Interrogatory No. 3: Plaintiff, Plaintiff’s counsel.


Interrogatory No. 4: Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents or
Communications concerning, regarding, referring to, or relating to Your discovery and/or first
awareness that the Photographs were being used by CBS Interactive.


                                                 3
        Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 5 of 9




Response to Interrogatory No. 4: Plaintiff, Plaintiff’s counsel.


Interrogatory No. 5: Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents or
Communications concerning, regarding, referring to, or relating to any uses of the Photographs
by any Person, whether authorized or unauthorized, and all Documents and Communications
relating to such use.


Response to Interrogatory No. 5: Plaintiff, Plaintiff’s counsel, the U.S. Copyright Office, Wire

Image (via Getty Images).



Interrogatory No. 6: Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents
or Communications concerning, regarding, or relating to the total amount of revenue that You
have derived from the Photographs, including, but not limited to, revenue derived from the sale
or license of the Photographs.

Response to Interrogatory No. 6: Plaintiff, Wire Image (via Getty Images).



Interrogatory No. 7: Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have knowledge, information, and/or access to Documents or
Communications concerning, regarding, referring to, or relating to settlement agreements
between You and any Person relating to any photographs taken by You.

Response to Interrogatory No. 7: Plaintiff objects to Interrogatory No. 7 on grounds that it

seeks information wholly irrelevant to the claims or defenses in this action, disproportionate to

the needs of the case and which is not reasonably calculated to lead to admissible evidence at

trial. Accordingly, no further response is required.



Interrogatory No. 8: Identify any damages suffered by You by reason of CBS Interactive’s
alleged actions as set forth in the Complaint, including by way of lost revenues and/or profits,
and Your computation thereof.



                                                 4
        Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 6 of 9




Response to Interrogatory No. 8



 Category             Amount

 Actual Damages       Estimated fair market value of each Photograph: $1,500-$2,500

 Infringer’s          Unknown at this time because such information is in the exclusive
 Profits              possession of Defendant

 Statutory            $30,000 civil penalty per Photograph.
 Damages


Interrogatory No. 9: Identify each Person who undertakes or has previously undertaken any
type of investigation to discover potential infringements of your photographs on Your behalf


Response to Interrogatory No. 9. Plaintiff’s counsel.


Interrogatory No. 10: Identify all Persons who were licensed or permitted by You to use any of
Your photographs comparable in style and quality to the Photographs.


Response to Interrogatory No. 10. People Magazine, Us Weekly, In Touch Weekly, New
York Daily News, Wire Image (via Getty Images), Agence Starface, Matrix Pictures Agency.


Interrogatory No. 11: Identify each Person who had more than a clerical role in answering
and/or searching for Documents in connection with these Interrogatories.


Response to Interrogatory No. 11. Plaintiff, Plaintiff’s counsel.


Interrogatory No. 12: Identify each Person (whether or not associated with You) who has, claims
to have, or whom You believe may have physical evidence, including, by way of example and
without limitation, computers, laptops, mobile devices, and servers, concerning or relating to
Your Claims and/or the allegations in the Complaint.


Response to Interrogatory No. 12: Plaintiff, Plaintiff’s counsel, the U.S. Copyright Office,
and Wire Image (via Getty Images).




                                               5
       Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 7 of 9




Dated: November 20, 2018

                                               LIEBOWITZ LAW FIRM, PLLC
                                               By: /s/richardliebowitz
                                                    Richard P. Liebowitz
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, NY 11580
                                               Tel: (516) 233-1660
                                               rl@LiebowitzLawFirm.com

                                               Attorneys for Plaintiff
                                               Steve Sands




                                     6
           Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 8 of 9




      �����������������������������
      ������������������������������
 �
��
 �
 � ������������
�
                                  �����������                      �����������������������������
��
 �        � ������� �
 �
��
��
     ����������������������
�
�                                 �����������
�
�
�
�
                                          ������������
�
              ���������������������������������������������������������������������������������

       �������������������������������������������������������������������������������������

       ��������������������������������20�����������������������������������������������

       �����������������������������������������������������������������������������������

              �������������������������������������������������������������������������
       �������������������
       ����������������21�������
              �

                                                         ��������������������������������
                                                         ������������




                                                    ��
        Case 1:18-cv-07345-JSR Document 26-2 Filed 01/25/19 Page 9 of 9




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing
PLAINTIFF STEVE SANDS’ SUPERSEDING ANSWERS AND OBJECTIONS TO
DEFENDANT’S FIRST SET OF INTERROGATORIES has been served via e-mail and first
class mail on November 26, 2018 to counsel listed below.


COWAN DEBAETS ABRAHAMS & SHEPPARD LLP

Eleanor M. Lackman
Scott J. Sholder
Lindsay R. Edelstein
41 Madison Avenue,
38th Floor New York, New York 10010
Telephone: (212) 974-7474
elackman@cdas.com
ssholder@cdas.com
ledelstein@cdas.com

Attorneys for Defendant CBS Interactive, Inc




Dated: November 26, 2018



                                                      By: /jameshfreeman/
                                                             James H. Freeman
                                                             Liebowitz Law Firm PLLC
                                                             jf@liebowitzlawfirm.com




                                               7
